IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


TODD GREEN,                               :
                                          :    Supreme Court Case No.
             v.                           :    540, 2015
                                          :
STATE OF DELAWARE                         :    Superior Court ID No. 1406002733
                                          :    In and For Kent County
             Defendant.                   :

       Recommended Findings of Fact and Conclusions of Law on Remand

      COMES NOW, this 10th day of February 2016, the Superior Court in and for Kent

County, and submits the following Findings of Fact and Conclusions of Law to the

Delaware Supreme Court for its consideration:

      1. On January 22, 2016, the Supreme Court remanded this matter to the Superior

Court for the limited purpose of conducting a hearing pursuant to Supreme Court Rules

19(c) and 26(d)(iii). Appellant/Defendant-Below Todd Green (hereinafter “Green”) filed

an affidavit with the Supreme Court pursuant to Rule 26(d)(iii) requesting to discharge his

attorney and to represent himself in his appeal before the Delaware Supreme Court.

Accordingly, the Supreme Court remanded the matter for this Court to conduct an

evidentiary hearing regarding whether Green’s decision to proceed pro se is knowing and

voluntary. At the hearing, Green indicated he did not wish to prosecute his appeal pro

se.

      2. The hearing took place on February 4, 2016. Present at the hearing were Green

and representatives of both the State and the Public Defender’s Office. The Supreme
Court requested that I address the specific inquires required by Watson v. State, 564 A.2d

1107 (Del. 1989). The Supreme Court also restated those questions in the Remand Order.

      3. Green testified at the hearing under oath. The following is summarized

testimony from Green:

             a.   Green would like to discharge his appellate counsel from the Public

Defender’s Office and have separate counsel appointed. He indicated that he had

disagreements with his appellate counsel regarding which issues should be prosecuted on

appeal.

             b. Green qualifies as an indigent person. He confirmed that he has no assets,

no income, and no ability to hire a private attorney. The representative of the Public

Defender’s Office who was present confirmed that Green qualifies as an indigent person

pursuant to their guidelines.

             d. He understands that since he is indigent, he must either (1) continue to

accept the representation on appeal by his present court-appointed counsel or (2) proceed

pro se. He indicated that since filing the motion to proceed pro se, he has filed a motion

with the Supreme Court to seek different counsel.

             e. He testified that if the subsequent filed motion to provide him different

counsel is not granted, he does not want to proceed pro se. In that event, he requests to

retain his current appellate counsel.


                                            2
       4. Since Green made clear that he did not wish to proceed pro se, I terminated the

hearing. Since the subsequent motion filed by Green requesting different counsel was not

part of the Supreme Court’s charge to this Court, my recommendations do not include a

recommended disposition regarding that motion. Green, however, indicated that under

no circumstances, regardless of the outcome of that motion, would he want to proceed pro

se.

       5. Neither the State or the Public Defender’s Office attorney thought it necessary

to supplement the record further.

       5. I find and accordingly recommend that the Supreme Court find that Green does

not wish to proceed pro se. He testified that he would prefer different appellate counsel,

but if that application is denied, he wishes to retain his current counsel. He presented to

this Court as articulate and resolute and was satisfied that he had sufficient time to consult

with counsel regarding his decision. Accordingly, I respectfully recommend to the

Supreme Court that it deny Green’s request to proceed pro se before the Court.

       NOW, THEREFORE, IT IS ORDERED that the Prothonotary shall forthwith

transmit these findings of fact and conclusions of law to the Clerk of the Supreme Court

of Delaware.

                                                  /s/Jeffrey J Clark
                                                      Judge




                                              3